Citation Nr: 1003371	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1943 to November 
1945, and was a prisoner of war (POW) from March 31, 1945 to 
April 14, 1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss was incurred in, or caused by, 
his active service. 

2.  The Veteran's tinnitus was incurred in, or caused by, his 
active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d), 3.307, 3.309 (2009). 

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  As the Veteran's claims for service connection are 
granted, any failure in notifying or assisting him is 
harmless error.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for certain chronic 
diseases, including organic diseases of the nervous system 
such as sensorineural hearing loss, when such disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  As discussed below, however, there 
is no evidence in the Veteran's claims file of compensable 
hearing loss within one year of separation from service in 
November 1945, so the presumptive provisions of 38 C.F.R. 
§3.307(a) and 3.309(a) for a chronic disease do not apply to 
this case.

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

The Veteran contends that his hearing loss and tinnitus were 
caused by in-service noise exposure as a machine-gunner 
during World War II.  In this regard, the Veteran has 
reported a continuity of symptomatology since service and has 
indicated that his post-service occupational noise exposure 
as a blueprint machine salesperson and maintenance man was 
minimal, involving only about 3 hours a week of work in a 
blueprint machine operating environment.  The Veteran's DD-
214 reveals that his military occupational specialty (MOS) 
was as an armorer gunner and his personnel records indicate 
that he maintained and shot all of the guns and turrets on a 
B-17 type aircraft, including twin .50 caliber machine guns.  

The Board notes that, under 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d), any Veteran who engaged in combat during 
active service may submit satisfactory lay or other evidence 
as sufficient proof of service connection if the evidence is 
consistent with the facts circumstances, conditions, and 
hardships of such service, even though there is no official 
record of such in-service incurrence or aggravation.  This 
presumption, however, does not warrant an automatic grant of 
service connection, but rather, eases the combat Veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Veteran's personnel records indicate that 
he participated in 27 combat missions as an airplane armorer 
gunner during World War II, and that during one such mission, 
his plane was shot down and he was taken as a POW for 15 
days.  As such, the record clearly indicates that the Veteran 
was exposed to combat, and accordingly, his assertions 
regarding events during combat are to be presumed if 
consistent with the time, place, and circumstances of such 
service, thereby relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); see also Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  Here, because the Veteran's 
reports of in-service exposure to plane and gun noise during 
World War II is consistent with the circumstances, conditions 
and hardships of his service, VA must accept that he incurred 
the in-service injury.

Service medical records indicate that the Veteran had 15/15 
hearing bilaterally on whispered voice hearing tests 
conducted at his induction examination in May 1943 and his 
separation examination in November 1945.  There is no 
evidence indicating that the Veteran received treatment for, 
or complained of, problems with his hearing during service.  

Post-service, in March 2008, the Veteran was afforded a VA 
audiological examination.  At the outset, the examiner 
reported that she had reviewed the Veteran's claims file and 
electronic VA treatment records.  She noted that, the 
Veteran's service treatment records revealed 15/15 hearing on 
whispered voice testing upon entrance to and separation from 
service, and that in January 2008, the Veteran was diagnosed 
with bilateral mild to severe sensorineural hearing loss by a 
VA doctor and was issued VA hearing aids.  The examiner also 
noted the Veteran's reports of military noise exposure as an 
aircraft bomber with no hearing protection, as well as his 
civilian noise exposure repairing machines in a factory 
setting with no hearing protection.  Finally, the examiner 
noted that the Veteran reported having ringing in his ears 
since service.  

Audiological testing at that time revealed hearing loss in 
accordance with VA standards.  See 38 C.F.R. § 3.385.  Based 
on these test results, the examiner diagnosed the Veteran 
with mild to severe sensorineural hearing loss bilaterally 
and reported that bilateral tinnitus was present.  The 
examiner went on to provide the opinion that the Veteran's 
hearing loss was less likely than not caused by or a result 
of military noise exposure.  In this regard, the examiner 
stated that the Veteran's last military noise exposure was 63 
years prior and that he had a history of post-service 
occupational noise exposure.  Additionally, the examiner 
stated that the Veteran's current hearing loss configuration 
was typical of presbycusis.  However, the examiner stated 
that the Veteran's service treatment records contained only 
whispered voice test results, which did not completely rule 
out slight changes in hearing during service.  

The Board notes that, in adjudicating a claim, it is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has 
declared that, in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

The Board acknowledges the March 2008 VA examiner's opinion 
that the Veteran's bilateral hearing loss and tinnitus were 
less likely than not caused by military noise exposure.  
However, after a careful review of the all of the medical and 
lay evidence of record, the Board, in its role as a finder of 
fact, finds that the Veteran's reports of in-service noise 
exposure and continuity of symptomatology since service are 
at least as persuasive as the March 2008 examination report 
in determining the onset and etiology of the Veteran's 
bilateral hearing loss and tinnitus. 

In this regard, the Board finds that there is no reason to 
doubt the credibility of the Veteran in reporting exposure to 
noise during service.  His records are internally consistent, 
and it is facially plausible that he was exposed to noise 
while in service, especially given his duties as an airplane 
armorer gunner.  Moreover, as discussed above, given the 
Veteran's combat service, VA must accept that he incurred the 
in-service injury because his reports of in-service exposure 
to plane and gun noise during World War II are consistent 
with the circumstances, conditions, and hardships of his 
service.  The Veteran is also competent to report that he has 
had difficulty hearing and ringing in his ears since service.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted).  It is 
within the Veteran's realm of personal knowledge whether he 
has difficulty hearing and ringing in his ears.   
Additionally, although the VA examiner provided a negative 
opinion, she also stated that the Veteran's service treatment 
records contained only whispered voice test results, which 
did not completely rule out slight changes in hearing during 
service.  

Therefore, the Veteran meets all of the elements required for 
service connection.  He currently has hearing loss pursuant 
to VA standards, as well as tinnitus.  Additionally, he has 
consistently reported the incidents in service that caused 
these conditions, as is evidenced by the March 2008 VA 
examination report and the statements supporting his claim, 
and which is further bolstered by his MOS as an airplane 
armorer gunner and his involvement in 27 combat missions.  
Moreover, he has provided competent and credible evidence of 
a continuity of symptomatology since service.  Accordingly, 
applying the benefit of the doubt doctrine, all doubt is 
resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 
(2008).  Therefore, the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus are 
granted.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


